This appeal is from a judgment of conviction in the county court of Washita county, under section 2591 (21 Okla. St. Ann. § 1279), upon an information charging that in said county on the 18th day of February, 1935, "H. L. Newton did then and there unlawfully, wilfully, intentionally and wrongfully point a pistol at and towards the person of one J. A. Duncan." The jury were unable to agree upon the punishment. Motion for new trial was denied. September 22, 1936, the court rendered judgment on the verdict and imposed the minimum punishment, confinement in the county jail for three months and a fine of $50. Section 2592 (21 Okla. St. Ann. § 1280). From the judgment an appeal was perfected by filing in this court on January 15, 1937, a petition in error with case-made. *Page 372 
It is assigned as error that the verdict is contrary to the law and the evidence and that the court erred in overruling the defendant's motion for a new trial.
No brief has been filed, and no appearance made in behalf of plaintiff in error in this court.
It appears from the record that no objection was made to the information, and that no exceptions were taken to the instructions given by the court.
The testimony of several witnesses called by the state supports the material facts alleged in the information. The testimony of the defendant as a witness in his own behalf was to the effect that he did not point his pistol at any person at the time of the altercation.
The evidence gives full support to the verdict.
Finding no reversible error in the record the judgment of the lower court is affirmed.
DAVENPORT, P. J., and BAREFOOT, J., concur.